 



Exhibit 10.7
Description of long-term performance incentives under National Fuel Gas Company
Performance Incentive Program
On December 6, 2006, the Compensation Committee approved long-term performance
incentives under the National Fuel Gas Company Performance Incentive Program
(the “Program”). The Committee established levels of performance at which 50%,
100%, 150% and 200% of the Target Incentive will be payable, as set forth below.
For performance levels between established levels, a portion of the Target
Incentive will be payable as determined by mathematical interpolation.
The Committee designated a Performance Period of October 1, 2006 to
September 30, 2009. The Performance Condition is the Company’s total return on
capital as compared to that of a group of peer companies. Payment will be made
in accordance with the Program if the Company achieves performance as detailed
below:

         
National Fuel Rank
as a Percentile of
Peer Group
  Percentage of
Target Incentive
Paid
 
       
Less than 45.01%
    0 %
45.01%
    50.00 %
60.00%
    100.00 %
75.00%
    150.00 %
100.00%
    200.00 %

For the October 1, 2006 to September 30, 2009 Performance Period, the Committee
approved the following Target Incentives for the named executive officers of the
Company: P. C. Ackerman, $774,000; D. F. Smith, $385,000; and R. J. Tanski,
$308,750.

